DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrase “The present disclosure relates to”, which may simply be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 33 is objected to because of the following informalities: line 2 should likely be amended to recite --a gripper assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 40 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the gripper faces" in line 1 and the limitation “the length” in line 2.  Claim 40 recites the limitation "the plurality of gripper bars" in lines 1-2 and the limitation “the housing” in line 2.  There is insufficient antecedent basis for these limitations in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,392,875 (“Basler”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of present claims 21-23 and 32 are recited in patented claims 1, 2 and 4 of Basler.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 and 33-39 are rejected under 35 USC 103 as being unpatentable over Gubbins et al. (US 2014/0251637 A1) (“Gubbins”).
Referring to claim 21: Gubbins teaches a gripper assembly for handling continuous rod, comprising:
a plurality of grippers 14 rotatably disposed in the assembly (around the tool via the chain assembly), each gripper bar having a gripper face defining a gripper bar profile (Figs. 2 and 3A), the gripper bar profiles collectively defining a gripper profile (FIG. 1), wherein:
rotation of at least one of the plurality of gripper bars changes the collectively defined gripper profile (FIG. 6; ¶ [0057]).
Gubbins does not specifically teach a housing and a plurality of gripper bars rotatably disposed in the housing.  It would have been obvious to one of ordinary skill in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 33: Gubbins teaches a method of handling a rod string, the method comprising:
rotating at least one gripper 14 of a griper assembly to define a gripper profile (FIG. 1) for engaging an outer surface of a rod 110 of the rod string;
engaging the outer surface of the rod with the gripper profile (FIG. 1); and
supporting at least a portion of a weight of the rod string using the gripper assembly while the gripper profile engages the outer surface of the rod [0001].
Gubbins does not specifically teach a pair of gripper bars.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grippers taught by Gubbins to be bars because the configuration of the claimed bars is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed bars was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claims 22 and 36: Gubbins teaches each gripper bar rotates independently of the other gripper bars (around the tool via the chain assembly).
Referring to claim 23: Once modified to include gripper bars, Gubbins teaches the plurality of gripper bars comprises two gripper bars (FIG. 1); and
each gripper bar includes a gripper bar face having a gripper bar face width (FIG. 3B).
However Gubbins does not specifically teach each gripper bar face width is between about 40% and about 60% of a diameter of the respective gripper bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripper bar face width taught by Gubbins to be between about 40% and about 60% of a diameter of the respective gripper bar since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Referring to claims 24 and 25: Gubbins teaches at least a portion of a surface of the gripper profile includes a plurality of ridges 40 and wherein at least a portion of a surface of the gripper profile includes a texture having a depth [0051].  Gubbins does not specifically teach each of the plurality of ridges having a curvature of between about 0.5 and 1.5, or the texture having a depth of between about 0.010 inch and about 0.020 inch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curvature and the texture depth taught by Gubbins since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.  
Referring to claims 26 and 27: Gubbins inherently teaches the ridges of the texture have a yield strength.  However, Gubbins does not specifically teach the ridges of the texture have a yield strength sufficient to transfer a shear force to the gripper assembly at least as large as a weight of the continuous rod, wherein the yield strength of the ridges is between about 60 kilopound per square inch and about 85 kilopound per square inch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yield strength taught by Gubbins since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 28: Gubbins teaches the texture is a repeating pattern (Figs. 2 and 3A).
Referring to claims 29 and 37: Gubbins teaches a length of each of the gripper faces is the same as a length of its respective gripper bar 14 (Figs. 3A and 3C).
Referring to claims 30, 31, 38 and 39: Gubbins teaches each gripper bar profile is a concave surface (Figs. 2 and 3A).  While Gubbins does not specifically teach each gripper bar profile is a flat surface, since there is no criticality provided for only one surface shape for each gripper bar profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripper bar profile taught by Gubbins to be a flat surface as a matter of design choice.
Referring to claim 34: Gubbins does not specifically teach the at least one gripper bar is disposed in a housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Gubbins to include a housing in order to protect the assembly from damage.
Referring to claim 35: Gubbins teaches at least two gripper bars are rotated (around the tool via the chain assembly).
Claim 40 is rejected under 35 USC 103 as being unpatentable over Gubbins and in view of Shahin et al. (US 7,140,445 B2) (“Shahin”).
Gubbins does not specifically teach the at least one gripper bar out of the plurality of gripper bars is passively rotated relative to the housing.  Shahin teaches a method of handling a string, the method comprising rotating at least one gripper bar 164, 165 of a griper assembly to define a gripper profile for engaging an outer surface of a string 30; engaging the outer surface of the string with the gripper profile; and supporting at least a portion of a weight of the string using the gripper assembly while the gripper profile engages the outer surface of the rod, the at least one gripper bar out of the plurality of gripper bars is passively rotated (column 13, lines 32-35) relative to the housing 154, 155.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripper bars taught by Gubbins to rotate passively as taught by Shahin in order to facilitate rotation of the rod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        
14 January 2021